EXHIBIT 10.1

*** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

TELECOM INFORMATION SERVICES AGREEMENT

between


JINGLE NETWORKS, INC.

and


METRO ONE TELECOMMUNICATIONS, INC.


--------------------------------------------------------------------------------




TABLE OF CONTENTS

TELECOM INFORMATION SERVICES AGREEMENT

1

 

 

JINGLE NETWORKS, INC.

1

 

 

METRO ONE TELECOMMUNICATIONS, INC.

1

 

 

1.

DEFINITIONS

1

 

 

 

2.

SERVICES

1

 

 

 

3.

SERVICE STANDARDS

2

 

 

 

4.

INTERFACE AND SUPPORT

2

 

 

 

5.

COMPENSATION

2

 

 

 

6.

TERM

3

 

 

 

7.

MARKETING

3

 

 

 

8.

INTELLECTUAL PROPERTY

3

 

 

 

9.

RECORDS; FINANCIAL INFORMATION

4

 

 

 

10.

COMPLAINTS

5

 

 

 

11.

CONFIDENTIAL INFORMATION

5

 

 

 

12.

INDEMNIFICATION

6

 

 

 

13.

DISPUTE RESOLUTION

7

 

 

 

14.

TERMINATION

7

 

 

 

15.

ASSIGNMENT; BINDING EFFECT

9

 

 

 

16.

SURVIVAL OF OBLIGATIONS

9

 

 

 

17.

INTERPRETATION

9

 

 

 

18.

NOTICES

9

 

 

 

19.

SEVERABILITY

10

 

 

 

20.

INDEPENDENT CONTRACTOR

10

 

 

 

21.

NO THIRD PARTY BENEFICIARIES

10

 

 

 

22.

FORCE MAJEURE

10

 

 

 

23.

LIMITATION OF LIABILITY

11

 

 

 

 


--------------------------------------------------------------------------------




 

24.

WAIVER

11

 

 

 

25.

APPLICABLE LAW

11

 

 

 

26.

ENTIRE AGREEMENT

12

 

 

 

27.

AFFILIATES

12

 

 

 

28.

NASD APPROVAL

12

 

 

 

29.

REGISTRATION RIGHTS AGREEMENT

12

 

 

EXHIBIT 1

DEFINITIONS

 

 

EXHIBIT 2

TELECOM INFORMATION SERVICES TO BE PROVIDED

 

 

EXHIBIT 3

SERVICE STANDARDS

 

 

EXHIBIT 3A

PROCEDURES MANUAL

 

 

EXHIBIT 4

PRINCIPLE SITES FOR PROVISION OF SERVICE

 

 

EXHIBIT 5

CALL VOLUME AND COMPENSATION RATES FOR SERVICES

 

 

EXHIBIT 6

INVOICE

 

 

EXHIBIT 7

FAILURE NOTICE

 


--------------------------------------------------------------------------------


TELECOM  INFORMATION SERVICES AGREEMENT

THIS TELECOM INFORMATION SERVICES AGREEMENT (this “Agreement”) is entered into
as of the 1st day of July, 2006, by and between Jingle Networks, Inc., a
corporation organized under the laws of Delaware (“CUSTOMER”), and Metro One
Telecommunications, Inc., an Oregon Corporation (“Metro One”), (collectively,
“the Parties” and each being a “Party”).

WHEREAS, CUSTOMER provides free consumer telephone directory service supported
by advertising;


WHEREAS, METRO ONE PROVIDES CERTAIN TELECOM INFORMATION SERVICES, INCLUDING
DIRECTORY ASSISTANCE AND CERTAIN DATA SERVICES, AS PROVIDED BELOW; AND

WHEREAS, the parties desire that Metro One provide its directory assistance
services to Callers (defined below) routed by CUSTOMER to Metro One.

NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
and agreements contained herein, the reliance by each party hereon, and for
other good and valuable consideration, the receipt and sufficiency of which
hereby are acknowledged, the Parties agree as follows:


1.                                      DEFINITIONS.

For purposes of this Agreement (including the Exhibits), capitalized terms will
have the meanings set forth in Exhibit 1 or as otherwise defined herein or in
other Exhibits.


2.                                      SERVICES.

a.               Services.  Metro One will provide directory assistance to
Callers as set forth in Exhibit 2 ( the “Services”).

b.              Routing of Calls.  At CUSTOMER’s expense, CUSTOMER will route,
or cause to be routed, to Metro One calls requiring Services.  Prior to routing
Calls to Metro One, CUSTOMER’s automated directory assistance equipment may have
answered the Call, but have been unable to provide the needed directory
assistance.

c.               Preferred Provider.   During the term of this Agreement and
Subject to Exhibit 5, CUSTOMER agrees that Metro One is the Preferred Provider
of CUSTOMER.  CUSTOMER may terminate Metro One’s Preferred Provider status at
any time; provided that the warrants granted to CUSTOMER pursuant to Section
5(d) will be terminated. Metro One acknowledges that CUSTOMER is party to an
agreement with another operator services provider which requires it to deliver
4.5 million calls per month to such other provider and it is possible that until
such time as CUSTOMER has enough calls to provide Metro One with a number of
calls that exceeds this amount, CUSTOMER shall not be in breach of the Preferred
Provider clause of this agreement.

 

***                           Certain information in this exhibit has been
omitted and filed separately with the commission.  Confidential treatment has
been requested with respect to the omitted portions.

1


--------------------------------------------------------------------------------





3.                                      SERVICE STANDARDS.

The Services to be provided by Metro One will be provided in a workmanlike and
commercially reasonable manner, in accordance with industry standards, in
compliance with all applicable state, federal or local laws, regulations or
statutes and as further described in the Standards for the Services in Exhibit
3.


4.                                      INTERFACE AND SUPPORT.

a.               Metro One Facilities and Equipment.  Metro One will maintain
adequate office facilities, support facilities and other facilities and
equipment to enable it to perform its obligations under this Agreement.

b.              Telecommunications Facilities and Equipment.  CUSTOMER will, at
its expense, establish and maintain all telecommunications circuits needed to
deliver Calls to Metro One’s designated demarcation point(s) consistent with
Exhibit 4.  Metro One currently accepts calls in traditional MF and SS-7
signaling. CUSTOMER’s intention is to deliver Calls using IP signaling and
shall, at its expense, provide Metro One with the hardware and software
necessary to convert IP signaling to another signaling type to be mutually
agreed by the Parties.  CUSTOMER will provide a hot spare at each Metro One
facility where IP traffic is terminated.  Metro One will provide the rack space,
electrical and HVAC for the hardware provided by CUSTOMER, and CUSTOMER will
provide any required software updates and perform any necessary maintenance to
the software or hardware. Any hardware provided by CUSTOMER hereunder will be
returned to CUSTOMER within thirty (30) days following expiration or termination
of this Agreement. Metro One will be responsible for establishing, maintaining,
and paying for all other telecommunications facilities and equipment necessary
to perform the Services. Metro One shall provide to CUSTOMER within 1 week of
the date of this Agreement the specific physical address at which CUSTOMER will
have its transport lines terminated. All routing from this location within Metro
One’s network is at Metro One’s own expense.  [***]


5.                                      COMPENSATION.

a.               Rate.  CUSTOMER will pay Metro One for Services at the rates
listed and for the amounts provided in Exhibit 5. 

b.              Call Counts.  Metro One will provide CUSTOMER with call count
volume records in the format shown in Exhibit 6 by the tenth of each month for
the previous month’s calls, which records will accompany Metro One’s invoice to
CUSTOMER.

c.               Invoices and Payment Terms.  Invoices covering the charges for
each month in the form shown in Exhibit 6 will be mailed electronically to
CUSTOMER on or before the [***]. CUSTOMER will make payment to Metro One of the
undisputed amount within fifteen (15) days of the date an invoice is received.  
A late charge computed at a rate of 1.5% per month will be assessed on amounts

 

***                           Certain information in this exhibit has been
omitted and filed separately with the commission.  Confidential treatment has
been requested with respect to the omitted portions.

2


--------------------------------------------------------------------------------




                        past due over fifteen (15) days from the date the
invoice is received until paid.  CUSTOMER may dispute any payment which CUSTOMER
in good faith believes is incorrect by providing Metro One written notice of
such disputed amount and the reasons for the dispute no later than five (5)
business days after receipt of invoice.  The parties shall cooperate in good
faith to resolve the disputed amount within five (5) days of the receipt of
CUSTOMER’s timely notice of dispute of the invoice.  Should the parties be
unable to resolve the dispute within such five (5) day period, CUSTOMER shall
pay the disputed amount into the escrow provided for in Exhibit 5, which amount
shall be held and administered as there provided pending final resolution of the
dispute in accordance with this Agreement.

d.              Warrants.  As consideration under this Agreement, Metro One
shall issue to CUSTOMER certain warrants to purchase shares of common stock of
Metro One (the “Warrants”), as further provided in the Warrants entered into by
the parties as of the date of this Agreement.

e.               Invoice Address. Monthly invoices will be mailed by Metro One
to CUSTOMER at the following address:

[***]

6.             Term.

Subject to earlier termination as provided expressly in this Agreement, the term
of this Agreement will commence on the date of this Agreement and will expire on
a date three (3) years from the Launch Date, as set forth in Exhibit 1, and
shall be renewed annually for up to two (2) additional years if, with respect to
such renewal periods, notice of such termination is not given by one Party to
the other Party at least sixty (60) days prior to commencement of such renewal
period.


7.             MARKETING.

Subject to the provisions of Section 8 below, CUSTOMER shall be solely
responsible for the manner of and cost of its publicizing, advertising and
marketing of its business that results in the routing of Calls to Metro One.


8.             INTELLECTUAL PROPERTY

a.               CUSTOMER will continue to own its trademarks, service marks,
proprietary product features, and other intellectual property related thereto,
and Metro One shall acquire no rights in such marks, proprietary product
features and intellectual properties related thereto, other than the
non-exclusive license set forth in this Section 8.  Metro One acknowledges the
validity of CUSTOMER’s marks, proprietary product features and intellectual
properties related thereto, and will not challenge or assist others in
challenging the validity and CUSTOMER’s sole ownership of such marks.

b.              Metro One will continue to own its trademarks, service marks,
proprietary product features, and other intellectual property related thereto,
and CUSTOMER will acquire no rights in such marks, proprietary product features
and intellectual

 

***                           Certain information in this exhibit has been
omitted and filed separately with the commission.  Confidential treatment has
been requested with respect to the omitted portions.

3


--------------------------------------------------------------------------------




                        properties related thereto, other than the non-exclusive
license set forth in this Section 8.  CUSTOMER acknowledges the validity of
Metro One’s marks, proprietary product features and intellectual properties
related thereto, and will not challenge or assist others in challenging the
validity and Metro One’s sole ownership thereof.

c.               Each Party acknowledges the goodwill associated with the
other’s trademarks and service marks.  Except as provided herein, neither Party
will use any mark owned by the other without the other Party’s prior written
consent.  Neither Party will register any of the other Party’s trademarks,
service marks or trade names.

d.              Metro One hereby grants CUSTOMER a non-exclusive,
non-transferable, non-assignable personal license to use it’s trademarks,
service marks, proprietary product features and intellectual properties related
thereto in CUSTOMER’S marketing and provision of Services during the Term of
this Agreement.  CUSTOMER hereby grants Metro One a non-exclusive license to use
its trademarks, service marks, proprietary product features and intellectual
properties related thereto in its corporate communication to identify CUSTOMER
as a carrier customer of Metro One during the Term of this Agreement

e.               All use of CUSTOMER’S marks by Metro One will inure to the
benefit of CUSTOMER consistent with this Agreement. All use of Metro One’s marks
by CUSTOMER will inure to the benefit of Metro One consistent with this
Agreement.

f.                 If a Party uses a mark owned by the other, the use of the
mark will be used only in accordance with the guidance and directions furnished
by the owner of the mark, and the quality of any associated goods or services
must always be satisfactory to the owner of the mark.

g.              All features covered by Metro One’s patents shall be
non-exclusively licensed to Customer for use in the delivery of Services
provided by Metro One pursuant to this Agreement for the duration of the
Agreement, and unless otherwise expressly agreed by Metro One, shall be
non-transferable, non-assignable and personal to CUSTOMER for such limited use.

h.              The Parties agree that it would be difficult to measure the
monetary damages that would be incurred by a Party by reason of the failure of
the other Party to comply with the terms of this Section 8.  The Parties
therefore agree that either Party may seek injunctive relief, which the Parties
agree is appropriate for enforcement of this Section 8.


9.             RECORDS; FINANCIAL INFORMATION.


A.               BOTH PARTIES WILL MAINTAIN COMPLETE AND ACCURATE RECORDS OF
EACH CALL ROUTED TO METRO ONE, AND WILL PROVIDE THE OTHER ACCESS TO SUCH RECORDS
UPON REQUEST.  RECORDS WILL BE IN A FORMAT MUTUALLY AGREED IN WRITING AND WILL
INCLUDE THE FOLLOWING:

i.                                          The time the Call is received;

ii.                                       The CUSTOMER provided unique
identifier digits routed with the Call;

 

***                           Certain information in this exhibit has been
omitted and filed separately with the commission.  Confidential treatment has
been requested with respect to the omitted portions.

4


--------------------------------------------------------------------------------




iii.                                    The result Metro One returns to CUSTOMER
based on Caller’s request.

b.   [***]


10.          COMPLAINTS.

Both Parties will refrain from any action that could reasonably be anticipated
to discredit or damage the name, reputation, goodwill or good public relations
of the other.  Each Party will use its commercially reasonable best efforts to
investigate and respond to all oral or written complaints received by CUSTOMER
or Metro One from any Caller arising out of or in connection with such party’s
obligations under this Agreement.


11.          CONFIDENTIAL INFORMATION.

a.               With respect to Confidential Information provided by one Party
to the other, the receiving Party agrees to (i) hold the Confidential
Information in confidence and to protect it; (ii) restrict disclosure of the
Confidential Information solely to those employees, contractors and agents of
the receiving party with a need-to-know to carry out the respective obligations
of the receiving Party under this Agreement and not disclose it to any third
party (including any Affiliates not a party to this Agreement); (iii) advise the
employees, contractors and agents of the receiving Party of their obligations
with respect to the Confidential Information; and (iv) use the Confidential
Information only for the purposes set forth in this Agreement, except as may
otherwise be agreed upon in writing.  In any event, the Parties expressly agree
not to sell, license, release or disclose the other party’s Confidential
Information to any known or reasonably knowable competitor or potential
competitor of the other. However, the Parties will be permitted to disclose such
information to their accountants, and to their respective legal, financial and
marketing advisers as may be necessary for the performance of their respective
duties, or as required by law, provided that said advisers agree to be bound by
the provision of this Section 11, or as otherwise required by law.

b.              Confidential Information will not include information which is
(i) known to the receiving Party at the time of disclosure; (ii) disclosed to
third parties by the disclosing Party without restriction on disclosure; (iii)
becomes publicly known through no act or failure to act by the receiving Party;
(iv) received by the receiving Party from a third party without restriction as
to its confidentiality; or (v) independently developed by the receiving Party
without reference to the Confidential Information of the disclosing Party and is
so documented.

c.               In the event either Party becomes compelled in any legal
proceeding or is requested by a governmental body having regulatory jurisdiction
over the Party, to disclose Confidential Information of the other, the Party
compelled or requested to furnish the Confidential Information will use
reasonable efforts to provide the other Party with timely notice in order for
that Party to seek a protective order or other remedy or otherwise object.  In
the absence of a protective order or other remedy, the Party may disclose that
portion of the Confidential Information that, based on advice of its counsel, it
is legally

 

***                           Certain information in this exhibit has been
omitted and filed separately with the commission.  Confidential treatment has
been requested with respect to the omitted portions.

5


--------------------------------------------------------------------------------




                        compelled to disclose or that has been requested by such
governmental body, provided however, that it will use reasonable efforts (at no
cost or expense to it) to obtain reliable assurance that confidential treatment
will be accorded by any person to whom any Confidential Information is
disclosed.  The provisions of this Section 11 do not apply to any proceeding
between Parties.

d.              In no event will either Party use the Confidential Information
of the other Party to reverse engineer or otherwise develop products or services
functionally equivalent to the products or services of the disclosing Party.

e.               Neither Party shall disclose this Agreement until such time as
they reach final agreement with Nasdaq and each other about the structure of the
Warrants and Registration Rights Agreement contemplated in paragraphs 28 and 29
hereof.

f.                 The Parties agree that it would be difficult to measure the
monetary damages that would be incurred by a Party by reason of the failure of
the other Party to comply with the terms of this Section 11.  The Parties
therefore agree that either Party may seek injunctive relief, which the Parties
agree is appropriate for enforcement of this Section 11.  The provisions of this
Section 11 will survive after the termination or expiration of this Agreement.


12.                               INDEMNIFICATION.

a.               Each Party (the “Indemnifying Party”) agrees to defend,
indemnify, and hold harmless the other, and its officers directors, members,
managers, employees, agents, affiliates, successors and permitted assigns (the
“Indemnified Parties”) from and against all losses, damages, and liability
(including all claims, actions, suits, fines, interest, penalties, costs and
expenses) incident, relative to or arising from (i) any claim relating to a
misrepresentation or breach of covenant, warranty or obligation of the
Indemnifying Party contained herein; or (ii) (A) any claim of infringement of a
patent, copyright, trademark or other legally protectable intellectual property
or proprietary right of any third party; or (B) any injury to any person
(including death) or damage to tangible property (including theft), where and to
the extent that in each instance in this subsection (ii), such results from the
acts or omissions of the Indemnifying Party, its employees or agents, whether
negligent or otherwise.

b.              The obligations of the Indemnifying Party stated above in this
Section 12 apply only if (i) an Indemnified Party promptly informs the
Indemnifying Party in writing of any claim within the scope of this Section 12;
(ii) subject to the limitations set forth in this Section 12, the Indemnifying
Party is given exclusive control of the defense of such claim and all
negotiations relating to its settlement; and (iii) the Indemnified Parties (at
the Indemnifying Party expense) provides reasonable assistance to the
Indemnifying Party with respect to the defense or settlement of any such claim. 
Notwithstanding the foregoing, the Indemnifying Party shall not, without the
Indemnified Party’s consent (such consent not to be unreasonably withheld,
delayed or conditioned), agree to any settlement which: (x) makes any admission
on behalf of the Indemnified Party; or (y) consents to any payment of money by
(but not for the account of) or any injunction against the Indemnified Party.

 

***                           Certain information in this exhibit has been
omitted and filed separately with the commission.  Confidential treatment has
been requested with respect to the omitted portions.

6


--------------------------------------------------------------------------------





13.          DISPUTE RESOLUTION.

a.               The Parties desire to resolve disputes arising out of or
related to this Agreement without litigation.  Accordingly, except for an action
seeking a temporary restraining order or injunction related to the purposes of
this Agreement, to enforce the provisions of Section 8 (“Intellectual Property”)
or Section 11 (“Confidential Information”) or to compel compliance with this
dispute resolution process, the parties agree to use the following procedure
with respect to any controversy or claim arising out of or relating to this
Agreement, including the breach or enforcement hereof.  The Parties acknowledge
that time is of the essence in resolving disputes.

b.              The Parties agree to submit such dispute to binding arbitration
by a single arbitrator pursuant to the Commercial Arbitration rules of the
American Arbitration Association.  A Party may demand such arbitration in
accordance with the procedures set out in those rules.

c.               Discovery shall be controlled by the arbitrator and shall be
governed by the Federal Rules of Civil Procedure.  Arbitration shall take place
in a location mutually agreed upon by both parties and in the event no such
location is agreed upon, arbitration shall take place in Portland, Oregon.  The
arbitrator shall control the scheduling so as to process the matter
expeditiously.  The Parties may submit written briefs.  The arbitrator shall
rule on the dispute by issuing a written opinion within thirty (30) calendar
days after the close of the hearings.  The time frames specified in this Section
13 may be extended upon mutual agreement of the Parties or by the arbitrator
upon a showing of good cause.

d.              Each Party shall bear its own fees, costs and expenses of
arbitration, including its own legal and expert witness fees.  The Parties shall
equally split the fees of the arbitration and the arbitrator.  The arbitrator
may award reimbursement of reasonable costs and/or reasonable fees to the
prevailing party.

e.               Any award rendered by the arbitrator will be final, conclusive,
and binding upon the Parties, and any judgment thereon may be entered and
enforced in any court of competent jurisdiction.


14.          TERMINATION.

a.               CUSTOMER may terminate this Agreement upon written notice if
Metro One has breached or failed to perform any of its material obligations
under this Agreement and such breach or failure continues for thirty (30) days
after written notice to Metro One indicating an intention to terminate and
specifying the nature of such breach or failure of performance.

b.              Metro One may terminate this Agreement upon written notice if
CUSTOMER has breached or failed to perform any of the obligations under this
Agreement set forth below and such breach or failure continues for the time
period set forth below after written notice by Metro One indicating an intention
to terminate and specifying the nature of such breach or failure of performance.

i.                  if CUSTOMER has failed to pay when due any invoice and such
failure continues for ten (10) days after written notice to CUSTOMER; or

 

***                           Certain information in this exhibit has been
omitted and filed separately with the commission.  Confidential treatment has
been requested with respect to the omitted portions.

7


--------------------------------------------------------------------------------




ii.               if CUSTOMER has breached or failed to perform any of its other
material obligations under this Agreement and such breach or failure continues
for thirty (30) days after written notice to CUSTOMER.

c.               Either Party may terminate this Agreement immediately by
written notice to the other Party if: (a) any circumstance would render the
continued performance of this Agreement by either Party in violation of any
applicable law, statute, rule or regulation (provided however, that at the at
the written request of a Party made within ten (10) days after receipt of
written notice of such termination, each Party will appoint a plenipotentiary to
meet and negotiate in good faith to rewrite this Agreement to avoid such
violation, and the termination will be rescinded if agreement to that effect is
reached), (b) the other Party makes an assignment for the benefit of creditors
or makes an admission in writing of its inability to pay debts as they mature;
(c) the other Party files a voluntary petition for reorganization or arrangement
under the U.S. Bankruptcy Code or files an answer consenting to or acquiescing
in any such petition;  provided that prior to Metro One filing a voluntary
petition for reorganization under the U.S. Bankruptcy Code, Metro One shall
notify CUSTOMER and negotiate in good faith and consistent with its legal and
fiduciary obligations as a debtor about to take such action, if CUSTOMER chooses
to purchase the assets of Metro One that are required to service the CUSTOMER’s
business;  (d) there is filed against the other Party an involuntary petition
under the U.S. Bankruptcy Code, an application for the appointment of a receiver
for its assets, or an involuntary petition seeking liquidation, reorganization
or arrangement under any other federal or state bankruptcy or insolvency laws,
provided the same will not have been vacated, set aside or stayed within sixty
(60) days after filing or is entered against the other Party as a final,
non-appealable order for relief under any other bankruptcy, insolvency or
similar law now or hereafter in effect; or (d) such Party reasonably and in good
faith determines, based upon its review of the other Party’s financial
statements and other financial information provided in accordance with Section
9b., that there is a substantial and material risk that such other Party will
not be able to fulfill its financial or service obligations under this
Agreement.

d                 Upon termination or expiration of this Agreement, in addition
to any other rights or remedies of either Party, Metro One will Promptly mail to
CUSTOMER a final invoice for amounts payable under Section 5 (“Compensation”).

e.               Upon termination or expiration of this Agreement, both Parties
will:

i.                  Cease to provide the services pursuant to this Agreement;
and

ii.               Promptly return to the other Party, at its request, all its
Confidential Information which is in tangible form or certify destruction of
such Confidential Information; and

iii.            Cease all use of the other Party’s trademarks, service marks,
proprietary product features, and intellectual properties related thereto.

 

***                           Certain information in this exhibit has been
omitted and filed separately with the commission.  Confidential treatment has
been requested with respect to the omitted portions.

8


--------------------------------------------------------------------------------





15.          ASSIGNMENT; BINDING EFFECT.

Neither Party may assign or transfer this Agreement or any of its obligations
hereunder without the prior written consent of the other, which consent will not
be unreasonably withheld, conditioned or delayed.  For the purposes of the
foregoing sentence, no assignment or transfer will be deemed to have occurred if
a Party merges, sells all or substantially all its assets or completes any other
transaction which has the effect of transferring, directly or indirectly,
effective control of that Party to another person or entity. This Agreement will
be binding upon and inure to the benefit of the Parties and their successors and
permitted assigns.


16.          SURVIVAL OF OBLIGATIONS.

a.               The obligations set forth in Sections 8 (“Intellectual
Property”), 11 (“Confidential Information”), 13 (“Dispute Resolution”), this
Section 16 (“Survival of Obligations”), and the following Sections 17 through
26, to the extent they contain general provisions that affect this Agreement and
its interpretation, and the Exhibits to this Agreement will survive any
termination or expiration of this Agreement.

b.              Indemnity obligations under Section 12 (“Indemnification”) will
survive for a period of three (3) years after any termination or expiration of
this Agreement.


17.                               INTERPRETATION.

The headings used in this Agreement are for the purpose of reference only and
will not otherwise affect the meaning or interpretation of any provision of this
Agreement.  All pronouns and all variations thereof will be deemed to refer to
the masculine, feminine or neuter, and all terms to the singular or plural, as
the context in which they are used may be required.  In the event any claim is
made relating to any conflict, omission or ambiguity in this Agreement, no
presumption or burden of proof or persuasion will be implied by virtue of the
fact that this Agreement was prepared by or at the request of a particular party
or its counsel.  Unless otherwise expressly provided, “including” does not limit
the preceding words or terms, “or” is used in the inclusive sense, and
references to numbered Sections or Exhibits refer to such Sections or Exhibits
of or to this Agreement.


18.                               NOTICES.

Notices required by this Agreement must be sent by certified mail, return
receipt requested, to the address listed below, or to such address as the
parties may from time to time by notice provide.

To Metro One:

 

President

 

 

Metro One Telecommunications, Inc.

 

 

11200 Murray Scholls Place

 

 

Beaverton, Oregon 97007

 

 

FAX:[***]

 

***                           Certain information in this exhibit has been
omitted and filed separately with the commission.  Confidential treatment has
been requested with respect to the omitted portions.

9


--------------------------------------------------------------------------------




 

To CUSTOMER:

 

Chief Technology Officer

 

 

Jingle Networks, Inc.

 

 

8 New England Executive Park, West Wing 3rd Floor

 

 

Burlington, MA 01803

 

 

FAX: [***]

 

Any notice or other communication hereunder will be deemed given when personally
delivered, transmitted by facsimile with confirmation generated by the
transmitting equipment, the next day after delivery by an overnight courier
service with confirmation by airbill, or the fourth (4th) day after deposit in
the United States mail, certified with return receipt requested and postage
prepaid, except that notice of change of address or facsimile number by a Party
will be considered given when received by the other Party.


19.                               SEVERABILITY.

If for any reason any term or provision of this Agreement is determined to be
illegal, invalid or unenforceable, all other terms and provisions of this
Agreement will nevertheless remain in full force and effect.  Upon such
determination that any term or provision is illegal, invalid or unenforceable,
the Parties will negotiate in good faith to modify this Agreement so as to
effect the original intent of the Parties as closely as possible in a mutually
acceptable manner in order that the arrangement contemplated hereby is continued
as originally contemplated to the greatest extent.


20.                               INDEPENDENT CONTRACTOR.

The relationship of the Parties created by this Agreement is that of independent
contractors, and nothing contained in this Agreement will be construed to
constitute the Parties as partners, joint venturers or otherwise as participants
in a joint or common undertaking.


21.                               NO THIRD PARTY BENEFICIARIES.

Nothing expressed or implied in this Agreement is intended or will be construed
to confer or give any person (including Callers) other than the Parties and
their respective successors and permitted assigns any rights or remedies under
or by reason of this Agreement.


22.                               FORCE MAJEURE.

Neither Party will be responsible for any delay in or failure of performance of
its obligations hereunder if and to the extent such delay or failure of
performance is caused by occurrences beyond its reasonable control, including
acts of God or the public enemy; accidents, fires or explosions; war, civil
unrest or terrorist attacks; strikes, lock-outs or other labor disputes or
concerted acts of personnel; compliance with any order or request of
governmental authority;

 

***                           Certain information in this exhibit has been
omitted and filed separately with the commission.  Confidential treatment has
been requested with respect to the omitted portions.

10


--------------------------------------------------------------------------------




telecommunication transmission or network failures; difficulties with
information storage and retrieval systems; shortages, of power or materials; and
other similar occurrences, whether or not of the same class or kind as those
specifically identified above.  Such a delay or failure of performance will not
be construed as a breach or failure to perform by that Party under Section 14
(“Termination), provided such a delay or failure of performance does not
continue for more than sixty (60) days and such Party (i) promptly notifies the
other Party and furnishes information concerning the occurrence and its expected
duration; (ii) uses commercially reasonable efforts to avoid or remove the cause
of the nonperformance; and (iii) proceeds to perform its obligations with
dispatch when such cause is removed.


23.                               LIMITATION OF LIABILITY.

a.               Except with respect to items covered in Section 12(a)(ii)   in
no event will either Party’s liability to the other Party for damages of any
kind arising out of or in connection with this Agreement, whether claimed in
contract, equity, tort (including negligence or strict liability), warranty or
otherwise, exceed Two Million Dollars ($2,000,000.00).

b.              In no event will either Party be liable to the other Party for
any special, incidental, indirect or consequential losses or damages of any
kind, or for the loss of profit, revenue or data of such other Party arising out
of or in connection with this Agreement, even if the first Party had been
advised of the possibility of such potential loss or damage and whether or not
such loss or damage is caused by the fault or negligence (not to include willful
misconduct or gross negligence) of the first Party, its employees, affiliates,
agents, or subcontractors.

c.               It is agreed that the limitation of liability set forth in this
Section 23, allocates the commercial risk between Metro One and CUSTOMER arising
out of or in connection with this Agreement, including Service failure, and that
the prices and other terms and conditions of this Agreement reflect this
allocation of risk.


24.                               WAIVER.

The failure of either Party at any time to enforce any obligation by the other
Party, to claim a breach of any term of this Agreement or to exercise any right
agreed to hereunder will not be construed as a waiver of any of its rights under
this Agreement, and will not affect any subsequent breach or enforcement.  No
waiver of any portion of any provision of this Agreement, or any breach thereof,
will be construed as a continuing waiver or will constitute a waiver of any
other provision or breach.


25.                               APPLICABLE LAW.

This Agreement will be governed by, and construed and enforced in accordance
with, the laws of the State of New York, without regard to its principles of
conflicts of law.  Subject to Section 13 (“Dispute Resolution”), the Parties
agree to the exclusive jurisdiction, and hereby irrevocably waive objection as
to the

 

***                           Certain information in this exhibit has been
omitted and filed separately with the commission.  Confidential treatment has
been requested with respect to the omitted portions.

11


--------------------------------------------------------------------------------




jurisdiction and venue, of the state and federal courts situated in New York,
New York.


26.                               ENTIRE AGREEMENT.

This Agreement and the Exhibits attached hereto constitute the entire agreement
between the Parties, and supersede any and all prior negotiations,
representations, correspondence, understandings and agreements with respect to
the subject matter hereof.  No amendment or modification of any of the terms of
this Agreement will be effective unless in writing signed by both Parties.

27.          Affiliates.

This Agreement is entered into by CUSTOMER on its own behalf and on behalf of
its Affiliates. References to CUSTOMER in this Agreement shall include its
Affiliates, except to the extent the Parties agree otherwise or the context
otherwise requires, it being understood that CUSTOMER shall not be relieved of
any of its obligations under this Agreement, including Section 5 (“
Compensation”).  No Affiliate is authorized or allowed to modify any policies,
processes, procedures, etc. that have been agreed to by the Parties without the
prior consent of Metro One and CUSTOMER.

28.          NASD Approval.

This Agreement and the Warrants are non-binding and shall be non-enforceable
between the parties, and the effectiveness of this Agreement and the Warrants is
expressly contingent on the non-objection of Nasdaq to the Warrants and to the
terms and conditions of this transaction.  Promptly after the execution of this
Agreement, Metro One shall notify Nasdaq in compliance with NASD Marketplace
Rule 4310(c)(17) of the terms of the Warrants and the transaction and shall
diligently pursue the approval or acquiescence of Nasdaq.  Should Nasdaq object
to any term or condition to the Warrants or to this transaction, the parties in
good faith shall negotiate with Nasdaq and with each other to agree upon
substitute terms and conditions that are mutually acceptable to Metro One and
CUSTOMER and that are satisfactory to Nasdaq.  Should the parties be unable to
agree upon such alternate terms or conditions within ten days after receipt of
notice of Nasdaq’s objections or concerns, then this Agreement and the Warrants
shall not become effective unless the parties otherwise agree, and in the
absence of such an agreement this Agreement and the Warrants shall be deemed to
have terminated.

29.          Registration Rights Agreement.

Within seven days of the execution of this Agreement, the parties shall in good
faith negotiate and execute a Registration Rights Agreement pursuant to which
shares of Metro One issuable upon CUSTOMER’s exercise of the Warrants may be
registered under the federal securities laws.  Should the parties be unable to

 

***                           Certain information in this exhibit has been
omitted and filed separately with the commission.  Confidential treatment has
been requested with respect to the omitted portions.

12


--------------------------------------------------------------------------------




agree on a Registration Rights Agreement on mutually satisfactory terms within
such seven day period, this Agreement and the Warrants shall not become
effective, whereupon this Agreement and the Warrants shall be deemed to have
terminated regardless of the status with Nasdaq as provided above.  If a
Registration Rights Agreement is executed within such period, it shall be
subject to effectiveness and termination the same as the Agreement and Warrants
with respect to the above provisions pertaining to Nasdaq.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

***                           Certain information in this exhibit has been
omitted and filed separately with the commission.  Confidential treatment has
been requested with respect to the omitted portions.

13


--------------------------------------------------------------------------------




Entered into as of the date and year first above written.

 METRO ONE

CUSTOMER

TELECOMMUNICATIONS, INC.

JINGLE NETWORKS, INC.

 

 

 

 

By:

/s/ Gary Henry

By:

/s/ Scott Kliger

 

 

 

 

 

(Signature)

 

(Signature)

 

 

 

 

 

Gary Henry

 

Scott Kliger

 

(Name)

 

(Name)

 

 

 

 

 

Chief Executive Officer

 

Chief Technical Officer

 

(Title)

 

(Title)

 

 

***                           Certain information in this exhibit has been
omitted and filed separately with the commission.  Confidential treatment has
been requested with respect to the omitted portions.

 

14


--------------------------------------------------------------------------------



EXHIBIT 1                            DEFINITIONS

Term

 

Definition

Access Number

 

1-800-FREE411 or such other 800 number(s) as are provided and maintained by
Customer.

Affiliate

 

Any corporation, limited liability company, partnership, limited liability
partnership, joint venture or other entity or unincorporated association
controlling, controlled by or under common control with CUSTOMER, directly or
indirectly by or through one or more intermediaries, including actual control or
the power to control by virtue of an equity or similar ownership interest or
otherwise, at any time during this Agreement.

Business Day

 

Any day other than a Saturday or Sunday or a day on which banking institutions
in the State of Oregon are authorized by law or executive order to be closed.
Unless designated as Business Days, any references to days will be calendar
days.

Call(er(s))

 

An entity or person placing or directing a telephone or other form of call to
CUSTOMER, which call is then routed by CUSTOMER to Metro One for provision of
the Services, or, as the context requires, the telephone or other call placed by
such entity or person.

Committed Volume

 

[***]

Confidential Information

 

Except as provided in the Agreement, all information that relates to the
business, technology, systems, Callers, finances, plans (including marketing
plans), proposals or practices of the respective Party, including information
relating to the System and the number, destination, duration or identities of
Callers, customers and prospects, all reports or other call records provided
pursuant to this Agreement, all business plans and proposals, all marketing
plans and proposals, all technical plans and proposals, all research and
development, all budgets and projections, all nonpublic financial information,
all information designated as “confidential” and/or “proprietary,” and all other
information and matters of a confidential or proprietary nature, including the
terms of this Agreement. The term “Confidential Information”, will apply to
every form and medium of such information whatsoever, whether written, oral or
electronically stored on film, tape, computer disk or other form of media.

Forecasted Volume

 

[***]

Launch Date

 

July 1, 2006, or such other date as may be agreed to in writing by the Parties.

 

***                           Certain information in this exhibit has been
omitted and filed separately with the commission.  Confidential treatment has
been requested with respect to the omitted portions.


--------------------------------------------------------------------------------




 

Operators

The live operators utilized by Metro One in providing Services to Callers.

Preferred Provider

The vendor, person or entity that is allocated no fewer Calls by CUSTOMER and
its Affiliates than as allocated to any other vendor, person or entity
(including their respective Affiliates) providing services potentially
competitive or competitive with the Services provided by Metro One under this
Agreement.

System

Metro One’s proprietary system that enables it to perform Services.

 

***                           Certain information in this exhibit has been
omitted and filed separately with the commission.  Confidential treatment has
been requested with respect to the omitted portions.


--------------------------------------------------------------------------------





EXHIBIT 2                            TELECOM INFORMATION SERVICES TO BE PROVIDED

Definition

Telecom Information Services (“Services”)

Directory assistance provided by Metro One in call centers located in the United
States. Upon the Caller’s request for telephone number listing and CUSTOMER’s
routing of such Call to Metro One, Metro One Operators will interface with the
Caller and will access Metro One’s database of United States and Territories
telephone number listings, and will then return the appropriate listing
electronically to CUSTOMER for presentation to the Caller.

 

 

***                           Certain information in this exhibit has been
omitted and filed separately with the commission.  Confidential treatment has
been requested with respect to the omitted portions.


--------------------------------------------------------------------------------





EXHIBIT 3            SERVICE STANDARDS

[***]

 

 

***                           Certain information in this exhibit has been
omitted and filed separately with the commission.  Confidential treatment has
been requested with respect to the omitted portions.


--------------------------------------------------------------------------------




EXHIBIT 3A         Procedures Manual


[***]

 

 

***                           Certain information in this exhibit has been
omitted and filed separately with the commission.  Confidential treatment has
been requested with respect to the omitted portions.


--------------------------------------------------------------------------------





EXHIBIT 4            PRINCIPLE SITES FOR PROVISION OF SERVICE

[***]

 

 

***                           Certain information in this exhibit has been
omitted and filed separately with the commission.  Confidential treatment has
been requested with respect to the omitted portions.


--------------------------------------------------------------------------------





EXHIBIT 5            CALL VOLUME AND COMPENSATION RATES FOR SERVICES

[***]

 

 

***                           Certain information in this exhibit has been
omitted and filed separately with the commission.  Confidential treatment has
been requested with respect to the omitted portions.


--------------------------------------------------------------------------------





EXHIBIT 6                            INVOICE

[***]

 

 

***                           Certain information in this exhibit has been
omitted and filed separately with the commission.  Confidential treatment has
been requested with respect to the omitted portions.


--------------------------------------------------------------------------------




EXHIBIT 7            FAILURE NOTICE

[***]

 

 

***                           Certain information in this exhibit has been
omitted and filed separately with the commission.  Confidential treatment has
been requested with respect to the omitted portions.

 


--------------------------------------------------------------------------------